UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 20-1622


HERBERT CLARK, III,

                     Plaintiff - Appellant,

              v.

JOHN E. WHITLEY, Acting Secretary of the Army,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:19-cv-00184-FL)


Submitted: February 1, 2021                                   Decided: February 10, 2021


Before MOTZ, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Herbert Clark, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Herbert Clark, III, appeals the district court’s order accepting the magistrate judge’s

recommendation and dismissing Clark’s Fed. R. Civ. P. 60(b) motion for failure to state a

claim under 28 U.S.C. § 1915(e)(2)(B). * We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court. Clark

v. McCarthy, No. 5:19-cv-00184-FL (E.D.N.C. Apr. 2, 2020). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                 AFFIRMED




       *
         Clark has waived review of the district court’s rejection of his claim for
independent action by failing to address the court’s ruling on that claim in his informal
brief. See 4th Cir. R. 34(b).

                                              2